UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6726


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILIP BERNARD FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:99-cr-00201-REP; 3:11-cv-00305-REP)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Philip Bernard Friend, Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia; David Novak,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               The    district    court     denied   relief      on   Philip       Bernard

Friend’s 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                              Friend

appealed,       and   sought     leave    to     proceed    in   forma    pauperis     on

appeal.         The district court denied leave to proceed in forma

pauperis on appeal.            On appeal of the denial of § 2255 relief,

this court denied a certificate of appealability, denied leave

to proceed in forma pauperis, and dismissed the appeal.                            United

States v. Friend, 2012 WL 1405930 (4th Cir. 2012) (No. 11-7252).

Friend now appeals the district court’s order denying leave to

proceed in forma pauperis on appeal.                       Because the appeal for

which     he    seeks    to     proceed     in    forma     pauperis      has      already

concluded       and   this     court   specifically        denied     such   leave,    we

dismiss this appeal as moot.              We further deny Friend’s motion to

proceed    in    forma    pauperis       with    respect    to   this     appeal.      We

dispense       with     oral     argument       because    the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED




                                            2